                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


ANDRE L. TINNON,

                   Petitioner,

      v.                                           Case No. 19-cv-340-pp

WARDEN GARY BOUGHTON,

                   Respondent.


ORDER DIRECTING PETITIONER TO FILE AMENDED HABEAS PETITION,
GRANTING PETITIONER’S REQUEST TO PROCEED WITHOUT PREPAYING
        FILING FEE (DKT. NO. 2) AND WAIVING FILING FEE


I.    Introduction

      On March 6, 2019, the petitioner, representing himself, filed a petition

for writ of habeas corpus under 28 U.S.C. §2254, challenging his June 8, 2010

judgment of conviction in Milwaukee County Circuit Court for first-degree

intentional homicide with the use of a dangerous weapon and being a felon in

possession of a firearm. Dkt. No. 1 at 1-2. Along with his petition, the petitioner

filed a motion for leave to proceed without prepaying the $5.00 filing fee. Dkt.

No. 4. Ordinarily, this court would screen the petition under Rule 4 of the

Rules Governing Section 2254 Cases. On October 18, 2019, however, the

petitioner filed a second habeas petition in this court, challenging the same

judgment of conviction that he challenges in this petition. See Tinnon v.

Boughton, Case No. 19-cv-1533. Although similar to the March petition, the

October petition alleges slightly different claims and facts. The petitioner

                                         1
cannot proceed on the same claims in two separate habeas cases. The court

will allow the petitioner to amend this petition (and will dismiss the October

petition). The court also will grant the petitioner’s motion for leave to proceed

without prepaying the $5.00 filing fee.

II.    The Petitions

       In this petition, the petitioner asserts that he pled guilty to first-degree

intentional homicide with the use of a dangerous weapon and to being a felon

in possession of a firearm. Dkt. No. 1 at 1-2. He later appealed his conviction,

citing ineffective assistance of counsel and newly discovered evidence. Id. at 3.

He says that on the same day he filed his appeal, he filed a postconviction

motion seeking a sentence modification on the same grounds.1 Id. at 4. The

petitioner alleges that the Wisconsin Court of Appeals accepted a no-merit

report two months later, and that he did not seek review in the Wisconsin

Supreme Court or the United States Supreme Court. Id. at 3-4. Id. at 3. As

grounds for habeas relief, the petitioner asserts his actual innocence and

alleges ineffective assistance of appellate counsel. Id. at 7, 9. He requests a new

trial. Id. at 12.

       In his October petition, the petitioner again asserts that he pleaded guilty

to first-degree intentional homicide, but this time he does not mention his

conviction for being a felon in possession of a firearm. Tinnon v. Boughton,

Case No. 19-cv-1533, Dkt. No. 1 at 2. The October petition states that the



1He later states that he has filed “about [six] or [seven]” state postconviction
motions. Id. at 7.
                                          2
petitioner pursued a direct appeal of his conviction based on ineffective

assistance of counsel and insufficiency of the evidence—as opposed to the

March petition, which alleged that he appealed based on newly discovered

evidence. Id. at 3. The October petition indicates that he sought review of his

conviction by the Wisconsin Supreme Court and the United States Supreme

Court. Id. at 3-4. It also states that he filed ten state postconviction motions in

addition to his direct appeal. Id. at 4. As grounds for habeas relief, the October

petition argues actual innocence and appears to allege that the petitioner did

not receive a fair trial, a claim which could potentially ground a due process

claim. Id. at 6. The October petition does not purport to challenge “any court

conviction.” Id. at 2. Rather, it challenges “the fact that [the petitioner has]

been held in solitary confinement” for about eight years. Id. For relief, the

petitioner requests a new trial and $1 million. Id. at 12.

      In his October petition, the petitioner states his belief that this court

“dismissed [his March petition] altogether because [he] failed to file” it in a

timely manner. Id. at 3. To the contrary, the court has not yet decided whether

the March petition was untimely, nor has it dismissed the March petition. The

court has not yet screened the petition under Rule 4 of the Rules Governing

Section 2254 Cases to determine whether it can proceed. Because the

petitioner has two pending habeas petitions that appear to challenge the same

conviction, the court will let the petitioner amend this petition. The court

advises the petitioner to include in the amended petition any and all grounds

for relief arising from his June 2010 convictions, including claims that he

                                          3
raised in this petition and claims that he raised in the petition he filed in

October in Case No. 19-cv-1533. The court will dismiss the 19-cv-1533 petition

in a separate order.

III.   Motion for Leave to Proceed Without Prepayment of the Filing Fee
       (Dkt. No. 4)

       The petitioner filed his motion to proceed without prepaying the $5.00

filing fee the same day that he filed his habeas petition. Dkt. No. 4. About two

months later, he filed a trust account statement from the Wisconsin Secure

Program Facility. Dkt. No. 10 at 1. The statement shows that as of April 29,

2019, the petitioner had $1.83 in his trust account. Id. The petitioner also filed

a motion to proceed without prepaying the $5.00 filing fee for his October

petition. Case No. 19-cv-1533, Dkt. No. 2. In that case, he filed a trust account

statement on October 21, 2019, which showed that as of October 11, 2019, he

had $0.84 in his trust account. Id., Dkt. No. 4. The court finds that the

petitioner is unable to pay the $5.00 filing fee. If the petitioner’s amended

petition survives screening, the court will allow him to proceed without

prepaying the filing fee.

IV.    Conclusion

       The court ORDERS the petitioner to file an amended habeas petition in

time for the court to receive it by the end of the day on February 7, 2020. If

the petitioner fails to file an amended complaint in time for the court to receive

it by the end of the day on February 7, 2020, the court will screen (or review)

only the claims in this March 2019 version of his petition.



                                         4
      The court GRANTS the petitioner’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 4. The court WAIVES the filing fee.

      Dated in Milwaukee, Wisconsin this 29th day of November, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                        5
